Citation Nr: 1021192	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to July 
1968.  He died in May 1999.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In March 2004, the Board denied the appellant's claim.  She 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court) and, in October 2006, the Court 
vacated and remanded the Board's March 2004 decision.  

In November 2007, the Board remanded this appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in May 1999 at age 51 of an 
intracranial hemorrhage due to a subdural hematoma.

3.  There is no medical evidence or competent opinion of a 
nexus between the Veteran's fatal intracranial hemorrhage or 
subdural hematoma, which are not apparent in the record until 
decades after service, and any remote incident of service, to 
include his presumed exposure to herbicides while on active 
duty in Vietnam.
4.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

5.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In letters issued in 
March and June 2001, February 2008, and April and August 
2009, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant also 
was notified of the Dingess requirements in February 2008 and 
August 2009.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
could not have provided the appellant with pre-adjudication 
notice because the June 1999 rating decision  currently on 
appeal was issued prior to the VCAA's enactment.

Neither the appellant nor his service representative have 
pled any error with respect to the duty to notify and the 
Board finds no basis for finding prejudice against the 
Veteran's appeal of the issue adjudicated in this decision.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding 
the rule of prejudicial error).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained the Veteran's 
service treatment records and certain of his post-service 
private treatment records.  

The appellant has contended that the Veteran was treated for 
several years prior to his death by several private 
providers, including Baylor University Medical Center (BUMC), 
and VA has a duty to obtain these records.  The Board notes 
in this regard that VA has attempted on several occasions to 
obtain the appellant's signed medical records release 
authorization so that the Veteran's private treatment records 
dated between January 1995 and his death in May 1999 could be 
requested from BUMC.  

The appellant was advised in the March 2001 VCAA notice 
letter that she needed to submit a signed VA Form 21-4142, 
"Authorization for Release of Information," in order for 
the RO to obtain these records.  The appellant was advised 
again in the June 2001 VCAA notice letter that she needed to 
furnish the Veteran's private treatment reports and terminal 
medical records from BUMC.  She also was advised in June 2001 
that, if she wanted VA's assistance in obtaining these 
records, she needed to complete a VA Form 21-4142 with the 
complete address and approximate dates when the Veteran was 
treated at BUMC.  A review of the claims file shows that 
private records from BUMC for a "[redacted]" (who has a 
different Social Security Number from the Veteran) were 
received at the RO on July 31, 2002, although it is not clear 
who sent these records or if they had been requested by the 
RO pursuant to a signed medical records release 
authorization.  

The Court subsequently remanded this appeal in October 2006 
so that the appellant could be provided more specific notice 
regarding her need to complete a signed VA Form 21-4142 for 
BUMC and any other private providers who had treated the 
Veteran prior to his death in order for VA to attempt to 
obtain these records.  After the appellant and her service 
representative were notified in September 2007 that the Board 
had received her remanded appeal from the Court, she 
responded by informing VA in November 2007 that she had no 
further information or evidence to submit in support of her 
claim.  The Board then remanded this appeal to the RO/AMC 
later in November 2007 with instructions to provide the 
appellant and her service representative with the more 
specific notice regarding medical records release 
authorization which the Court ordered in its October 2006 
decision.  

Pursuant to the Board's November 2007 remand, the appellant 
and her service representative were notified in the February 
2008 VCAA notice letter that she needed to complete and 
return a VA Form 21-4142 for each health care provider who 
treated the Veteran, particularly BUMC.  She also was advised 
that she could obtain these records from BUMC and submit them 
herself to VA.  In response to the February 2008 VCAA notice 
letter, the appellant submitted two blank copies of VA 
Form 21-4142 which she signed and dated on April 22, 2008.  
Attached to these forms was a list of several VA and private 
providers who apparently treated the Veteran prior to his 
death, including BUMC, along with the dates of treatment and 
complete contact information.  The appellant also checked the 
box on the "VCAA Notice Response" indicating that she had 
more information and evidence to submit in support of her 
claim.  The RO then sent the appellant and her service 
representative a VCAA notice letter in April 2009 in which 
she was advised to complete, sign, and return an enclosed VA 
Form 21-4142 for each private provider who had treated the 
Veteran prior to his death.  She specifically was advised to 
use a separate VA Form 21-4142 for each provider, including 
BUMC.  Finally, the RO sent the appellant and her service 
representative a VCAA notice letter in August 2009 in which 
she was informed that she had told VA that the Veteran had 
been treated at BUMC prior to his death.  She was advised to 
complete and return an enclosed VA Form 21-4142 for each 
health care provider, to include BUMC, with the complete 
address, treatment dates beginning in January 1995 and ending 
with the Veteran's death in May 1999, and the conditions 
treated so that VA could obtain the identified records.  The 
appellant also was advised that, if the records she had 
identified from BUMC could not be obtained, her claim would 
be adjudicated on the evidence of record.

The appellant has failed to respond to the notices sent to 
her by VA in February 2008 and April and August 2009 
requesting a separate signed medical records release 
authorization for each treatment provider who treated the 
Veteran prior to his death, including BUMC, with the 
authorization requested by VA.  These letters, as well as the 
Court's October 2006 decision, the Board's November 2007 
remand, and the October 2009 supplemental statement of the 
case (SSOC), all informed the appellant that failure to 
provide a separate signed medical records release 
authorization for each treatment provider who treated the 
Veteran prior to his death, including BUMC, may have adverse 
consequences, including the possible denial of her claim.  
The appellant also was advised specifically that she could 
obtain these records herself from BUMC and submit them 
directly to VA.  The Board finds that these letters complied 
with the Court's October 2006 decision directing that more 
specific notice be provided to the appellant and her service 
representative concerning the necessity for her to provide a 
separate signed medical records release authorization for 
each treatment provider who treated the Veteran prior to his 
death.  

Neither the appellant nor her service representative has 
explained why she failed to respond to VA's multiple requests 
for a separate signed medical records release authorization 
for each treatment provider who treated the Veteran prior to 
his death, including BUMC, with the authorization requested 
by VA.  As noted above, the appellant instead submitted two 
signed blank copies of a medical records release 
authorization form in April 2008 along with a list of 
treatment providers.  VA cannot obtain the medical records 
identified by the appellant unless she submits a separate 
signed medical records release authorization for each 
treatment provider, including BUMC, who treated the Veteran 
prior to his death.  The appellant has been advised of this 
fact repeatedly by the Court, the Board, and the RO.  As the 
Court noted in its October 2006 decision, "[t]he duty to 
assist is not always a one-way street."  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

As to the duty to prove an examination or obtain a medical 
opinion, the Board notes that the medical evidence, to 
include a certificate of death, shows that the Veteran died 
more than 30 years after service of an intracranial 
hemorrhage due to a subdural hematoma.  There is no medical 
evidence or competent opinion of a nexus between the 
Veteran's fatal intracranial hemorrhage or subdural hematoma, 
which are not apparent in the record until decades after 
service, and any remote incident of service, to include his 
presumed exposure to herbicides while on active duty in 
Vietnam.  The service treatment records are negative for any 
indication of a head injury.  It is also pertinent to note 
that at the time of the Veteran's death, service connection 
was not in effect for any disabilities.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).
In summary, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Factual Background and Analysis

The appellant contends that the cause of the Veteran's death 
is related to active service.  She specifically asserts that 
the Veteran was exposed to herbicides while on active service 
in Vietnam and such exposure caused him to develop a subdural 
hematoma, which in turn led to his death.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2009); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's service treatment records show that, at his 
enlistment physical examination in April 1966, he denied all 
relevant medical history and clinical evaluation was normal.  
There is no indication of a head injury or cerebrovascular 
disease during active service.  The Veteran was not treated 
for an intracranial hemorrhage or subdural hematoma while on 
active duty.  His medical history and clinical evaluation 
were unchanged upon his separation physical examination in 
July 1968.

The Veteran's service personnel records show that he was in 
Vietnam from June 1967 to July 1968.  His principal duties in 
Vietnam included laundry worker and supply clerk.  His 
military occupational specialty (MOS) was supply clerk.

The post-service medical evidence shows that, in a private 
accident report dated in May 1980, the Veteran reported that 
he had been struck in the head with a bottle on earlier that 
month, almost 12 years after service.  The Veteran was 
advised that he could return to work on June 21, 1980.

Private skull x-rays taken in June 1981 were normal.  A brain 
scan taken in June 1981 was normal.

A review of private treatment records from Dallas County 
Hospital shows that the Veteran was admitted to this facility 
from June 1 to 9, 1992, for treatment of an acute subdural 
hematoma.  It was noted that the Veteran was admitted to the 
emergency room at this facility following a seizure or fall.  
His wife reported that she had found the Veteran "down in 
the house and unresponsive and took him to the hospital."  
On admission, physical examination showed that the Veteran 
was confused, in moderate distress, and had a 2 centimeter 
(cm) laceration over his left brow.  The Veteran's pupils 
were 4 millimeters (mm) and sluggish with bilateral 
cataracts.  Neurological examination on admission showed that 
he was confused and lethargic with right pronator drift 
although he followed commands.  The Veteran had 5/5 motor and 
sensation in all extremities.  A computerized tomography (CT) 
scan showed mixed density right subdural hematoma.  The 
initial assessment was acute subdural hematoma and the 
Veteran was taken to the operating room for a frontal 
temporal craniotomy to evacuate his acute subdural hematoma.  
The Veteran was transferred to the intensive care unit "for 
a few days and did well."  At discharge, the Veteran was 
afebrile and had a non-focal neurological examination.  

On private outpatient treatment in July 1992, it was noted 
that the Veteran was status-post evaluation of left frontal 
subdural hematoma.  He was being seen in routine follow-up.  
The Veteran denied any recent seizures or complaints.  
Physical examination showed full orientation, pupils' equal, 
round, and reactive to light and accommodation, extraocular 
movements intact, 5/5 motor strength throughout with the 
exception of the right biceps which was 2/5, and intact 
sensation.  The impression was that the Veteran was "doing 
well" status-post subdural hematoma.

As noted in the Introduction, the Veteran's death certificate 
indicates that the immediate cause of his death in May 1999 
was intracranial hemorrhage due to a subdural hematoma.

As noted in the Introduction, there are private treatment 
records for "[redacted]" from Baylor University Medical 
Center in the claims file.  These records were date-stamped 
as received by the RO on July 31, 2002, and are for someone 
other than the Veteran.  

In October 2002, the appellant submitted a signed VA Form 21-
4138 in which she stated that she was submitting the records 
that VA had requested that she provide from Baylor University 
Medical Center.  A review of these records shows, however, 
that they belong to "[redacted]" who has a different 
Social Security Number from the Veteran.  (This other Veteran 
was treated for a back disability.)

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  The appellant has contended 
that the Veteran was exposed to herbicides during active 
service which led to the fatal intracranial hemorrhage and 
subdural hematoma.  The Board acknowledges that, because the 
Veteran's service personnel records show that he served in 
Vietnam, his in-service herbicide exposure is presumed.  
38 C.F.R. § 3.307(a)(6)(iii).  However, an intracranial 
hemorrhage and a subdural hematoma are not among the diseases 
for which service connection is available on a presumptive 
basis due to in-service herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  It is apparent that the Veteran's subdural 
hematoma was caused by a post-service head injury; there is 
no suggestion that it was linked to any remote incident of 
service.  Thus, although the Veteran presumably was exposed 
to herbicides during his active service in Vietnam, service 
connection is not warranted for the cause of his death on a 
presumptive basis.

With respect to the Veteran's history of head trauma, he 
reported being hit in the head in May 1980.  Brain scan and 
skull x-rays were normal.  The Veteran also was treated in 
June 1992 for an acute subdural hematoma after being found 
unresponsive in his home.  Although the cause of the 
Veteran's death is listed as an intracranial hemorrhage as 
due to a subdural hematoma, there is no evidence that he was 
diagnosed as having either of these disabilities during 
active service or within the first post-service year (i.e., 
by July 1969).  The Board again notes that, despite repeated 
notice which complied with the Court's October 2006 remand of 
this appeal, the appellant has not provided the requested 
medical records release authorization for VA to attempt to 
obtain the Veteran's treatment records, including his 
terminal medical records, from each of the treatment 
providers who saw him prior to his death, including Baylor 
University Medical Center (the facility where he died in May 
1999).  Nor has the appellant provided copies of these 
records directly to VA; as noted, the records that she 
provided from Baylor University Medical Center were for 
someone other than the Veteran.  Also as noted above, at the 
time of the Veteran's death, service connection was not in 
effect for any disabilities.  There is no medical evidence or 
competent opinion linking the cause of the Veteran's death to 
active service.  Further weighing against the claim is a gap 
of several decades between the Veteran's separation from 
service in July 1968 and the first post-service medical 
evidence of an acute subdural hematoma in 1992.  (Emphasis 
added.)

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The appellant has not shown, however, 
that she has the expertise required to diagnose the 
intracranial hemorrhage and subdural hematoma that caused the 
Veteran's death.  Such intracranial diagnoses are based upon 
clinical (primarily neurological) examination and 
radiological (X-ray; CT scan) studies as evidenced by the 
treatment records in the claims file.  Nor is the appellant 
competent to offer an opinion regarding any causal 
relationship between the cause of the Veteran's death and 
active service.  Again, there is no documentation of a head 
injury or any other findings relating to an intracranial 
hemorrhage or subdural hematoma during service or for many 
years thereafter.  The appellant does not even contend that a 
head injury occurred during service or that there was 
continuity of relevant symptoms between the Veteran's service 
and the time of his death.  As noted above, she essentially 
asserts that the Veteran's fatal intracranial hemorrhage was 
due to his exposure to herbicides while in Vietnam.  Such 
exposure is presumed by law but the disabilities that caused 
the Veteran's death are not among the diseases that are 
linked by regulation to herbicide exposure.  38 C.F.R. 
§ 3.309(e).  And there is no medical evidence or competent 
opinion that links the Veteran's subdural hematoma or 
intracranial hemorrhage to herbicide exposure.  While the 
appellant's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
which shows no medical nexus between the cause of the 
Veteran's death and active service.  Under these 
circumstances, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine does not 
apply and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


